                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NATHAN R. HOYE,                                  )
                                                 )
              Plaintiff,                         )                  2:18-CV-01013
                                                 )
       vs.                                       )             Judge Nora Barry Fischer
                                                 )
RISPERDAL DRUG LAWSUIT SOURCE,                   )
DR. KAREN KHADAZDA,                              )
                                                 )
              Defendants.                        )



NATHAN HOYE,                                     )
                                                 )
              Plaintiff,                         )                  2:18-CV-01255
                                                 )
       vs.                                       )             Judge Nora Barry Fischer
                                                 )
RISPERDAL MANUFACTURER, DR.                      )
KAREN KHADAZDA,                                  )
                                                 )
              Defendants.                        )




                                  MEMORANDUM ORDER

       The above two cases were referred to United States Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(1)(A) and

(B), and Local Rule of Civil Procedure 72. In both cases, Plaintiff, Nathan Hoye, alleges that he

was diagnosed with gynecomastia as a result of being prescribed Risperdal from May 2, 2013,

until May 7, 2015, during his previous incarceration at the Allegheny County Jail. He claims his

Eighth Amendment rights were violated when he was prescribed “this dangerous drug.”



                                                1
       On October 22, 2018, the Magistrate Judge issued a Report in each case recommending

that the Motion for Leave to Proceed in forma pauperis be denied as Plaintiff had not satisfied

the imminent danger exception to the three strikes rule of 28 U.S.C. § 1915(g). Plaintiff was

served with the Report and Recommendations at his listed address of record and advised that

written objections were due by November 8, 2018. On November 7, 2018, the Report and

Recommendation was returned unopened to the Court with the following notation on the

envelopes: “RTS. Temp. Release.” Upon inquiry, the Court was informed that Plaintiff had

been transferred to Torrance State Hospital and was unable to file timely objections. On

November 8, 2018, the Court sua sponte filed an Order granting Plaintiff an extension until

December 10, 2018, to file written objections to the Report and Recommendation.

       On December 4, 2018, the Court was informed that Plaintiff remained in custody at

Torrance State Hospital. The cases were then statistically closed until such time as Plaintiff

notified the Court of his return to Allegheny County Jail. On January 3, 2019, Plaintiff notified

the Court that he had been returned to Allegheny County Jail. The cases were reopened and

Plaintiff was granted an extension until January 24, 2019, to file his written objections. Presently

before the Court are Plaintiff’s objections to the Report and Recommendations which were filed

on February 5, 2019.1

       The objections before the Court do not address the recommendation of the Magistrate

Judge. Rather, the objections, in toto, state the following:

       As of today 1-15-19 I am living with Gynesmastic from Risperdal. that
       Gynesmastic is a left breast and Karen Kizhandza violated by rights by leaving
       me 2 suffer. Cruel unusual punishment and deprivation placing me on the
       medication. I am indigent unable to pay any amount for moving fwd.



1
        The objections appear to be dated January 15, 2019. The Court will give Plaintiff the
benefit of the prison mail box rule and deem the objections timely filed.
                                                 2
       How can you say being medical professionals, Risperdal manfacter prescribed me
       this dangerous med. Risperdal to affect my body and the organs in my body - not
       appropriate then you left me on the medication with this side effect for over 2
       years. Purposely having my body and health, which is cruel unusual punishment
       Leaving my health [undecipherable].

       Its in my medical records I am allergic to Risperdal due to Gynesmastic and my
       attorney Richard Narvin is a witness to my testimony. Richard Narvin, 429
       Forbes Ave., Ste 1405 15219. [telephone number]

       You placed me on Risperdal because I was young and black which is deprivation
       now as 1-15-19 I have a breast from Risperdal which is Gynesmastic as
       professional you allowed them to give me Risperdal that affected my life and
       health by PA law not appropriate nor professional to do. almost has cause me
       death. not appropriate. Then as a company you give me the wrong medication
       and now I’m living with that gynesmastic side effect from Risperdal against my
       right by PA law leaving me to rott suffer to death.


       After a review of the pleadings and documents in these cases, together with the Report

and Recommendations, and the objections thereto, the Court finds that the Magistrate Judge

made a sound recommendation. Hoye alleges that he was given Risperdal from May 2, 2018

until May 7, 2015, during his previous incarceration at the Allegheny County Jail. As the United

States Court of Appeals for the Third Circuit has instructed, a plaintiff must allege facts showing

that he was in imminent danger at the time the complaint was filed. Abdul-Akbar v. McKelvie,

239 F.3d 307 (3d Cir.), cert. denied, 533 U.S. 953 (2001). The following Order is entered:

       The Motions for Leave to Proceed in forma pauperis are DENIED, and these actions are

dismissed without prejudice to Plaintiff’s right to reopen the cases by paying in each case the full

statutory and administrative filing fees, totaling $400.00. The Report and Recommendations




                                                 3
of the Magistrate Judge, dated October 22, 2018, hereby are ADOPTED as the Opinion of the

District Court.

       IT IS SO ORDERED this 8th day of February, 2019.




                                               /s Nora Barry Fischer
                                               Nora Barry Fischer
                                               United States District Judge

cc:    NATHAN R. HOYE
       167618
       Allegheny County Jail
       950 2nd Avenue
       Pittsburgh, PA 15219-3100




                                           4
